EXHIBIT 10.1

KFORCE INC.

2006 STOCK INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this Stock Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants,
and to promote the long-term success of the Firm’s business and to link
participants’ directly to stockholder interests through increased stock
ownership. Awards granted under the Plan may be Incentive Stock Options,
Nonqualified Stock Options, Restricted Stock Awards, Performance Units,
Performance Shares and Stock Appreciation Rights.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Applicable Law” means the legal requirements relating to the administration
of the Plan under applicable federal, state, local and foreign corporate, tax
and securities laws, and the rules and requirements of any stock exchange or
quotation system on which the Common Stock is listed or quoted.

(b) “Award” means an Option, Stock Appreciation Right, Restricted Stock Award,
Performance Unit or Performance Share granted under the Plan.

(c) “Award Agreement” means a written agreement by which an Award is evidenced.

(d) “Board” means the Board of Directors of the Firm.

(e) “Change in Control” means the happening of any of the following:

(i) When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Firm; a Subsidiary; David L. Dunkel or his child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, niece,
nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), or any
trust created for his benefit during his lifetime, or any combination of the
foregoing; or a Firm employee benefit plan, including any trustee of such plan
acting as trustee) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the Firm
representing 25 percent or more of the combined voting power of the Firm’s then
outstanding securities; or

(ii) individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Firm (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the Persons who were the beneficial owners,
respectively, of the Firm’s outstanding Common Stock and outstanding voting
securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Employer or all or substantially all of the Employer’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Firm’s Common Stock and voting securities, as the case may
be, (B) no Person (excluding any



--------------------------------------------------------------------------------

corporation resulting from such Business Combination or any Executive benefit
plan (or related trust) of the Firm or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty-five
percent or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv) approval by shareholders of a complete liquidation or dissolution of the
Firm.

(f) “Change in Control Price” means, as determined by the Board,

(i) the highest Fair Market Value of a Share within the 60-day period
immediately preceding the date of determination of the Change in Control Price
by the Board (the “60-Day Period”), or

(ii) the highest price paid or offered per Share, as determined by the Board, in
any bona fide transaction or bona fide offer related to the Change in Control of
the Firm, at any time within the 60-Day Period, or

(iii) some lower price as the Board, in its sole and absolute discretion,
determines to be a reasonable estimate of the fair market value of a Share.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Compensation Committee of the Board, which shall be
appointed by the Board, and shall consist of members of the Board who are not
Employees and who qualify as “outside directors” under Code Section 162(m).

(i) “Common Stock” means the Common Stock, $.01 par value, of the Firm.

(j) “Consultant” means any person, including an advisor, engaged by the Firm or
a Parent or Subsidiary to render services and who is compensated for such
services, including without limitation non-Employee Directors who are paid only
a director’s fee by the Firm or who are compensated by the Firm for their
services as non-Employee Directors. In addition, as used herein, “consulting
relationship” shall be deemed to include service by a non-Employee Director as
such.

(k) “Continuous Status as an Employee or Consultant” means that the employment
or consulting relationship is not interrupted or terminated by the Firm, any
Parent or Subsidiary. Continuous Status as an Employee or Consultant shall not
be considered interrupted in the case of (i) any leave of absence approved in
writing by the Board, an Officer, or a person designated in writing by the Board
or an Officer as authorized to approve a leave of absence, including sick leave,
military leave, or any other personal leave; provided, however, that for
purposes of Incentive Stock Options, any such leave may not exceed 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
(including certain Firm policies) or statute, or (ii) transfers between
locations of the Firm or between the Firm, a Parent, a Subsidiary or successor
of the Firm; or (iii) a change in the status of the Grantee from Employee to
Consultant or from Consultant to Employee.

(l) “Covered Stock” means the Common Stock subject to an Award.

(m) “Date of Grant” means the date on which the Committee makes the
determination granting the Award, or such other later date as is determined by
the Committee. Notice of the determination shall be provided to each Grantee
within a reasonable time after the Date of Grant.

(n) “Date of Termination” means the date on which a Grantee’s Continuous Status
as an Employee or Consultant terminates.

(o) “Director” means a member of the Board.

(p) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.



--------------------------------------------------------------------------------

(q) “Employee” means any person, including Officers and Directors, employed by
the Firm or any Parent or Subsidiary of the Firm. Neither service as a Director
nor payment of a director’s fee by the Firm shall be sufficient to constitute
“employment” by the Firm.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;

(ii) If the Common Stock is quoted on the NASDAQ System (but not on the National
Market System thereof) or is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.

(t) “Firm” means Kforce Inc., a Florida corporation.

(u) “Grantee” means an individual who has been granted an Award.

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(w) “Mature Shares” means Shares for which the holder thereof has good title,
free and clear of all liens and encumbrances, and that such holder either
(i) has held for at least six months or (ii) has purchased on the open market.

(x) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(y) “Officer” means a person who is an officer of the Firm within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(z) “Option” means a stock option granted under the Plan.

(aa) “Parent” means a corporation, whether now or hereafter existing, in an
unbroken chain of corporations ending with the Firm if each of the corporations
other than the Firm holds at least 50 percent of the voting shares of one of the
other corporations in such chain.

(bb) “Performance Period” means the time period during which the performance
goals established by the Committee with respect to a Performance Unit or
Performance Share, pursuant to Section 9 of the Plan, must be met.

(cc) “Performance Share” has the meaning set forth in Section 9 of the Plan.

(dd) “Performance Unit” has the meaning set forth in Section 9 of the Plan.

(ee) “Plan” means this Kforce Inc. 2006 Stock Incentive Plan.

(ff) “Restricted Stock Award” means Shares that are awarded to a Grantee
pursuant to Section 8 of the Plan.

(gg) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.



--------------------------------------------------------------------------------

(hh) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.

(ii) “Stock Appreciation Right” or “SAR” has the meaning set forth in Section 7
of the Plan.

(jj) “Subsidiary” means a corporation, domestic or foreign, of which not less
than 50 percent of the voting shares are held by the Firm or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Firm or a Subsidiary.

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan and except as otherwise provided in this Section 3, the maximum aggregate
number of Shares that may be subject to Awards under the Plan since the Plan
became effective is 3,000,000 Shares, of which no more than 2,000,000 can be
granted as Performance Shares, Performance Units or Restricted Stock (“full
value Awards”), provided, however, that full-value Awards may be granted in
excess of 2,000,000 shares provided that such shares will count against the
1,000,000 shares reserved for Options/SARS at a 1.49:1 ratio (i.e. up to either
671,141 full value Awards or 1,000,000 Options/SARS (or some combination thereof
using the above ratio) may be granted from the 1,000,000 new share reserve set
aside for Option/SAR grants. The Shares may be authorized, but unissued, or
reacquired Common Stock.

If an Award expires or becomes unexercisable without having been exercised in
full the remaining Shares that were subject to the Award shall become available
for future Awards under the Plan (unless the Plan has terminated). With respect
to Options and Stock Appreciation Rights, if the payment upon exercise of an
Option or SAR is in the form of Shares, the Shares subject to the Option or SAR
shall be counted against the available Shares as one Share for every Share
subject to the Option or SAR, regardless of the number of Shares used to settle
the SAR upon exercise.

4. Administration of the Plan.

(a) Procedure.

(i) Administration by Committee. The Plan shall be administered by the
Committee.

(ii) Rule 16b-3. To the extent the Committee considers it desirable for
transactions relating to Awards to be eligible to qualify for an exemption under
Rule 16b-3, the transactions contemplated under the Plan shall be structured to
satisfy the requirements for exemption under Rule 16b-3.

(iii) Section 162(m) of the Code. To the extent the Committee considers it
desirable for compensation delivered pursuant to Awards to be eligible to
qualify for an exemption from the limit on tax deductibility of compensation
under Section 162(m) of the Code, the transactions contemplated under the Plan
shall be structured to satisfy the requirements for exemption under
Section 162(m) of the Code.

(b) Powers of the Committee. Subject to the provisions of the Plan, and subject
to the specific duties delegated by the Board to the Committee, the Committee
shall have the authority, in its sole and absolute discretion:

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(t) of the Plan;

(ii) to select the Consultants and Employees to whom Awards will be granted
under the Plan;

(iii) to determine whether, when, to what extent and in what types and amounts
Awards are granted under the Plan;

(iv) to determine the number of shares of Common Stock to be covered by each
Award granted under the Plan;

(v) to determine the forms of Award Agreements, which need not be the same for
each grant or for each Grantee, for use under the Plan;

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted under the Plan. Such terms and conditions, which
need not be the same for



--------------------------------------------------------------------------------

each grant or for each Grantee, include, but are not limited to, the exercise
price, the time or times when Options and SARs may be exercised (which may be
based on performance criteria), the extent to which vesting is suspended during
a leave of absence, any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
shares of Common Stock relating thereto, based in each case on such factors as
the Committee shall determine;

(vii) to construe and interpret the terms of the Plan and Awards;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including, without limiting the generality of the foregoing, rules and
regulations relating to the operation and administration of the Plan to
accommodate the specific requirements of local and foreign laws and procedures;

(ix) to modify or amend each Award (subject to Section 13 of the Plan). However,
the Administrator may not modify or amend any outstanding Option or SAR to
reduce the exercise price of such Option or SAR, as applicable, below the
exercise price as of the Date of Grant of such Option or SAR. In addition, no
Option or SAR may be granted in exchange for, or in connection with, the
cancellation or surrender of an Option or SAR or other Award having a lower
exercise price;

(x) to authorize any person to execute on behalf of the Firm any instrument
required to effect the grant of an Award previously granted by the Committee;

(xi) to determine the terms and restrictions applicable to Awards;

(xii) to make such adjustments or modifications to Awards granted to Grantees
who are Employees of foreign Subsidiaries as are advisable to fulfill the
purposes of the Plan or to comply with Applicable Law;

(xiii) to delegate its duties and responsibilities under the Plan with respect
to sub-plans applicable to foreign Subsidiaries, except its duties and
responsibilities with respect to Employees who are also Officers or Directors
subject to Section 16(b) of the Exchange Act;

(xiv) to correct any defect or supply any omission, or reconcile any
inconsistency in the Plan, or in any Award Agreement, in the manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;
and

(xv) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Committee’s decisions,
determinations and interpretations shall be final and binding on all Grantees
and any other holders of Awards.

5. Eligibility and General Conditions of Awards.

(a) Eligibility. Awards other than Incentive Stock Options may be granted to
Employees and Consultants. Incentive Stock Options may be granted only to
Employees. If otherwise eligible, an Employee or Consultant who has been granted
an Award may be granted additional Awards.

(b) Maximum Term. Subject to the following provision, the term during which an
Award may be outstanding shall not extend more than ten years after the Date of
Grant, and shall be subject to earlier termination as specified elsewhere in the
Plan or Award Agreement; provided, however, that any deferral of a cash payment
or of the delivery of Shares that is permitted or required by the Committee
pursuant to Section 10 of the Plan may, if so permitted or required by the
Committee, extend more than ten years after the Date of Grant of the Award to
which the deferral relates.

(c) Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award, which need not be the same for each grant or for each
Grantee, shall be set forth in an Award Agreement.

(d) Termination of Employment or Consulting Relationship. In the event that a
Grantee’s Continuous Status as an Employee or Consultant terminates (other than
upon the Grantee’s death or Disability), then, unless otherwise provided by the
Award Agreement, and subject to Section 11 of the Plan:



--------------------------------------------------------------------------------

(i) the Grantee may exercise his or her unexercised Option or SAR, but only
within such period of time as is determined by the Committee, and only to the
extent that the Grantee was entitled to exercise it at the Date of Termination
(but in no event later than the expiration of the term of such Option or SAR as
set forth in the Award Agreement). In the case of an Incentive Stock Option, the
Committee shall determine such period of time (in no event to exceed three
months from the Date of Termination) when the Option is granted. If, at the Date
of Termination, the Grantee is not entitled to exercise his or her entire Option
or SAR, the Shares covered by the unexercisable portion of the Option or SAR
shall revert to the Plan. If, after the Date of Termination, the Grantee does
not exercise his or her Option or SAR within the time specified by the
Committee, the Option or SAR shall terminate, and the Shares covered by such
Option or SAR shall revert to the Plan;

(ii) the Grantee’s Restricted Stock Awards, to the extent forfeitable
immediately before the Date of Termination, shall thereupon automatically be
forfeited;

(iii) the Grantee’s Restricted Stock Awards that were not forfeitable
immediately before the Date of Termination shall promptly be settled by delivery
to the Grantee of a number of unrestricted Shares equal to the aggregate number
of the Grantee’s vested Restricted Stock Awards; and

(iv) any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the Date of Termination shall terminate
immediately upon the Date of Termination.

(e) Disability of Grantee. In the event that a Grantee’s Continuous Status as an
Employee or Consultant terminates as a result of the Grantee’s Disability, then,
unless otherwise provided by the Award Agreement:

(i) the Grantee may exercise his or her unexercised Option or SAR at any time
within 90 days from the Date of Termination, but only to the extent that the
Grantee was entitled to exercise the Option or SAR at the Date of Termination
(but in no event later than the expiration of the term of the Option or SAR as
set forth in the Award Agreement). If, at the Date of Termination, the Grantee
is not entitled to exercise his or her entire Option or SAR, the Shares covered
by the unexercisable portion of the Option or SAR shall revert to the Plan. If,
after the Date of Termination, the Grantee does not exercise his or her Option
or SAR within the time specified herein, the Option or SAR shall terminate, and
the Shares covered by such Option or SAR shall revert to the Plan.

(ii) the Grantee’s Restricted Stock Awards, to the extent forfeitable
immediately before the Date of Termination, shall thereupon automatically be
forfeited;

(iii) the Grantee’s Restricted Stock Awards that were not forfeitable
immediately before the Date of Termination shall promptly be settled by delivery
to the Grantee of a number of unrestricted Shares equal to the aggregate number
of the Grantee’s vested Restricted Stock Awards; and

(iv) any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the Date of Termination shall terminate
immediately upon the Date of Termination.

(f) Death of Grantee. In the event of the death of an Grantee, then, unless
otherwise provided by the Award Agreement,

(i) the Grantee’s unexercised Option or SAR may be exercised at any time within
90 days following the date of death (but in no event later than the expiration
of the term of such Option or SAR as set forth in the Award Agreement), by the
Grantee’s estate or by a person who acquired the right to exercise the Option or
SAR by bequest or inheritance, but only to the extent that the Grantee was
entitled to exercise the Option or SAR at the date of death. If, at the time of
death, the Grantee was not entitled to exercise his or her entire Option or SAR,
the Shares covered by the unexercisable portion of the Option or SAR shall
immediately revert to the Plan. If, after death, the Grantee’s estate or a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance does not exercise the Option or SAR within the time specified
herein, the Option or SAR shall terminate, and the Shares covered by such Option
or SAR shall revert to the Plan.



--------------------------------------------------------------------------------

(ii) the Grantee’s Restricted Stock Awards, to the extent forfeitable
immediately before the date of death, shall thereupon automatically be
forfeited;

(iii) the Grantee’s Restricted Stock Awards that were not forfeitable
immediately before the date of death shall promptly be settled by delivery to
the Grantee’s estate or a person who acquired the right to hold the Stock Grant
by bequest or inheritance, of a number of unrestricted Shares equal to the
aggregate number of the Grantee’s vested Restricted Stock Awards; and

(iv) any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the date of death shall terminate
immediately upon the date of death.

(g) Nontransferability of Awards.

(i) Except as provided in Section 5(g)(iii) below, each Award, and each right
under any Award, shall be exercisable only by the Grantee during the Grantee’s
lifetime, or, if permissible under Applicable Law, by the Grantee’s guardian or
legal representative.

(ii) Except as provided in Section 5(g)(iii) below, no Award (prior to the time,
if applicable, Shares are issued in respect of such Award), and no right under
any Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Grantee otherwise than by will or by the laws of
descent and distribution (or in the case of Restricted Stock Awards, to the
Firm) and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Firm or any
Subsidiary; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(iii) To the extent and in the manner permitted by Applicable Law, and to the
extent and in the manner permitted by the Committee, and subject to such terms
and conditions as may be prescribed by the Committee, a Grantee may transfer an
Award to:

(A) a child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Grantee (including
adoptive relationships);

(B) any person sharing the employee’s household (other than a tenant or
employee);

(C) a trust in which persons described in (A) and (B) have more than 50 percent
of the beneficial interest;

(D) a foundation in which persons described in (A) or (B) or the Grantee control
the management of assets; or

(E) any other entity in which the persons described in (A) or (B) or the Grantee
own more than 50 percent of the voting interests;

provided such transfer is not for value. The following shall not be considered
transfers for value: a transfer under a domestic relations order in settlement
of marital property rights, and a transfer to an entity in which more than 50
percent of the voting interests are owned by persons described in (A) above or
the Grantee, in exchange for an interest in such entity.

6. Stock Options.

(a) Limitations.

(i) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonqualified Stock Option. Any Option designated as
an Incentive Stock Option:

(A) shall not have an aggregate Fair Market Value (determined for each Incentive
Stock Option at the Date of Grant) of Shares with respect to which Incentive
Stock



--------------------------------------------------------------------------------

Options are exercisable for the first time by the Grantee during any calendar
year (under the Plan and any other employee stock option plan of the Firm or any
Parent or Subsidiary (“Other Plans”)), determined in accordance with the
provisions of Section 422 of the Code, that exceeds $100,000 (the “$100,000
Limit”);

(B) shall, if the aggregate Fair Market Value of Shares (determined on the Date
of Grant) with respect to the portion of such grant that is exercisable for the
first time during any calendar year (“Current Grant”) and all Incentive Stock
Options previously granted under the Plan and any Other Plans that are
exercisable for the first time during a calendar year (“Prior Grants”) would
exceed the $100,000 Limit, be exercisable as follows:

(1) The portion of the Current Grant that would, when added to any Prior Grants,
be exercisable with respect to Shares that would have an aggregate Fair Market
Value (determined as of the respective Date of Grant for such Options) in excess
of the $100,000 Limit shall, notwithstanding the terms of the Current Grant, be
exercisable for the first time by the Grantee in the first subsequent calendar
year or years in which it could be exercisable for the first time by the Grantee
when added to all Prior Grants without exceeding the $100,000 Limit; and

(2) If, viewed as of the date of the Current Grant, any portion of a Current
Grant could not be exercised under the preceding provisions of this
Section 6(a)(i)(B) during any calendar year commencing with the calendar year in
which it is first exercisable through and including the last calendar year in
which it may by its terms be exercised, such portion of the Current Grant shall
not be an Incentive Stock Option, but shall be exercisable as a separate Option
at such date or dates as are provided in the Current Grant.

(ii) No Employee shall be granted, in any fiscal year of the Firm, Options to
purchase more than 400,000 Shares. The limitation described in this
Section 6(a)(ii) shall be adjusted proportionately in connection with any change
in the Firm’s capitalization as described in Section 11 of the Plan. If an
Option is canceled in the same fiscal year of the Firm in which it was granted
(other than in connection with a transaction described in Section 11 of the
Plan), the canceled Option will be counted against the limitation described in
this Section 6(a)(ii).

(b) Term of Option. The term of each Option shall be stated in the Award
Agreement; provided, however, that the term shall be 10 years from the date of
grant or such shorter term as may be provided in the Award Agreement. Moreover,
in the case of an Incentive Stock Option granted to a Grantee who, at the time
the Incentive Stock Option is granted, owns stock representing more than 10
percent of the voting power of all classes of stock of the Firm or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five years from the
date of grant or such shorter term as may be provided in the Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee and,
except as otherwise provided in this Section 6(c)(i), shall be no less than 100
percent of the Fair Market Value per Share on the Date of Grant.

(A) In the case of an Incentive Stock Option granted to an Employee who on the
Date of Grant owns stock representing more than 10 percent of the voting power
of all classes of stock of the Firm or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110 percent of the Fair Market Value per
Share on the Date of Grant.

(B) Any Option that is (1) granted to a Grantee in connection with the
acquisition (“Acquisition”), however effected, by the Firm of another
corporation or entity (“Acquired Entity”) or the assets thereof, (2) associated
with an option to purchase shares of stock or other equity interest of the
Acquired Entity or an affiliate thereof



--------------------------------------------------------------------------------

(“Acquired Entity Option”) held by such Grantee immediately prior to such
Acquisition, and (3) intended to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Option, may be granted with such
exercise price as the Committee determines to be necessary to achieve such
preservation of economic value.

(d) Waiting Period and Exercise Dates. At the time an Option is granted, the
Committee shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised. An Option shall be exercisable only to the extent that it is vested
according to the terms of the Award Agreement.

(e) Form of Consideration. The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Committee shall determine the acceptable
form of consideration at the time of grant. The acceptable form of consideration
may consist of any combination of cash, personal check, wire transfer or,
subject to the approval of the Committee:

(i) Mature Shares;

(ii) pursuant to procedures approved by the Committee, (A) through the sale of
the Shares acquired on exercise of the Option through a broker-dealer to whom
the Grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Firm the amount of sale or loan proceeds
sufficient to pay the exercise price, together with, if requested by the Firm,
the amount of federal, state, local or foreign withholding taxes payable by the
Grantee by reason of such exercise, or (B) through simultaneous sale through a
broker of Shares acquired upon exercise; or

(iii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Law.

(f) Exercise of Option.

(i) Procedure for Exercise; Rights as a Shareholder.

(A) Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Committee and set forth in the Award Agreement.

(B) An Option may not be exercised for a fraction of a Share.

(C) An Option shall be deemed exercised when the Firm receives:

(1) written notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option.

(2) Shares issued upon exercise of an Option shall be issued in the name of the
Grantee or, if requested by the Grantee, in the name of the Grantee and his or
her spouse. Until the stock certificate evidencing such Shares is issued (as
evidenced by the appropriate entry on the books of the Firm or of a duly
authorized transfer agent of the Firm), no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Firm shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 11 of the Plan.

(3) Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

7. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, the
Committee may grant SARs in tandem with an Option or alone and unrelated to an
Option. Tandem SARs shall expire no later than the expiration of the underlying
Option. In no event shall the term of a SAR exceed ten years from the Date of
Grant.



--------------------------------------------------------------------------------

(b) Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to the Firm, setting forth the number of Shares over which
the SAR is to be exercised. Tandem SARs may be exercised:

(i) with respect to all or part of the Shares subject to the related Option upon
the surrender of the right to exercise the equivalent portion of the related
Option;

(ii) only with respect to the Shares for which its related Option is then
exercisable; and

(iii) only when the Fair Market Value of the Shares subject to the Option
exceeds the exercise price of the Option.

The value of the payment with respect to the tandem SAR may be no more than 100
percent of the difference between the exercise price of the underlying Option
and the Fair Market Value of the Shares subject to the underlying Option at the
time the tandem SAR is exercised.

(c) Payment of SAR Benefit. Upon exercise of a SAR, the Grantee shall be
entitled to receive payment from the Firm in an amount determined by
multiplying:

(i) the excess of the Fair Market Value of a Share on the date of exercise over
the SAR exercise price; by

(ii) the number of Shares with respect to which the SAR is exercised;

provided, that the Committee may provide in the Award Agreement that the benefit
payable on exercise of a SAR shall not exceed such percentage of the Fair Market
Value of a Share on the Date of Grant, or any other limitation, as the Committee
shall specify. The payment upon exercise of a SAR shall be in Shares that have
an aggregate Fair Market Value (as of the date of exercise of the SAR) equal to
the amount of the payment.

(d) No Employee shall be granted, in any fiscal year, SARs with respect to more
than 400,000 Shares. The limitation described in this Section 7(d) shall be
adjusted proportionately in connection with any change in the Firm’s
capitalization as described in Section 11 of the Plan. If a SAR is canceled in
the same fiscal year of the Firm in which it was granted (other than in
connection with a transaction described in Section 11 of the Plan), the canceled
SAR will be counted against the limitation described in this Section 7(d).

8. Restricted Stock Awards. Subject to the terms of the Plan, the Committee may
grant Restricted Stock Awards to any Employee or Consultant, in such amount and
upon such terms and conditions as shall be determined by the Committee.

(a) Administrator Action. The Committee acting in its sole and absolute
discretion shall have the right to grant Restricted Stock to Employees and
Consultants under the Plan from time to time. Each Restricted Stock Award shall
be evidenced by a Restricted Stock Agreement, and each Restricted Stock
Agreement shall set forth the conditions, if any, which will need to be timely
satisfied before the grant will be effective and the conditions, if any, under
which the Grantee’s interest in the related Stock will be forfeited. The
Committee may make grants of Performance-Based Restricted Stock and grants of
Restricted Stock that is not Performance-Based Restricted Stock.

(b) Performance-Based Restricted Stock.

(i) Effective Date. A grant of Performance-Based Restricted Stock shall be
effective as of the date the Committee certifies that the applicable conditions
described in Section 8(b)(iii) of the Plan have been timely satisfied.

(ii) Share Limitation. No more than 400,000 shares of Performance-Based
Restricted Stock may be granted to an Employee or Consultant in any calendar
year.

(iii) Grant Conditions. The Committee, acting in its sole and absolute
discretion, may select from time to time Employees and Consultants to receive
grants of Performance-Based Restricted Stock in such amounts as the Committee
may, in its sole and absolute discretion, determine, subject to any limitations
provided in the Plan. The Committee shall make each



--------------------------------------------------------------------------------

grant subject to the attainment of certain performance targets. The Committee
shall determine the performance targets which will be applied with respect to
each grant of Performance-Based Restricted Stock at the time of grant, but in no
event later than 90 days after the commencement of the period of service to
which the performance targets relate. The performance criteria applicable to
Performance-Based Restricted Stock grants will be one or more of the following
criteria:

 

  •   common stock price;

 

  •   average annual growth in earnings per share;

 

  •   increase in shareholder value or shareholder return;

 

  •   earnings per share;

 

  •   net income, net income margin or net income growth;

 

  •   return on assets;

 

  •   return on shareholders’ equity;

 

  •   return on capital employed (ROCE);

 

  •   return on invested capital (ROIC);

 

  •   cash flow, cash flow margins or cash flow growth;

 

  •   operating profit, operating margins or operating profit growth;

 

  •   revenue growth of Kforce;

 

  •   operating expenses;

 

  •   gross profit, gross profit percentage or gross profit growth;

 

  •   working capital;

 

  •   revenue levels;

 

  •   selling, general & administrative expense levels;

 

  •   debt or debt-to-equity;

 

  •   accounts receivable write-offs;

 

  •   cash levels; or

 

  •   liquidity.

The related Restricted Stock Agreement shall set forth the applicable
performance criteria and the deadline for satisfying the performance criteria.

(iv) Forfeiture Conditions. The Committee may make each Performance-Based
Restricted Stock grant (if, when and to the extent that the grant becomes
effective) subject to one, or more than one, objective employment, performance
or other forfeiture condition which the Committee acting in its sole and
absolute discretion deems appropriate under the circumstances for Employees or
Consultants generally or for a Grantee in particular, and the related Restricted
Stock Agreement shall set forth each such condition and the deadline for
satisfying each such forfeiture condition. A Grantee’s nonforfeitable interest
in the Shares related to a Performance-Based Restricted Stock grant shall depend
on the extent to which each such condition is timely satisfied. A Stock
certificate shall be issued (subject to the conditions, if any, described in
this Section 8(b)) to, or for the benefit of, the Grantee with respect to the
number of shares for which a grant has become effective as soon as practicable
after the date the grant becomes effective.

(c) Restricted Stock Other Than Performance-Based Restricted Stock.

(i) Effective Date. A Restricted Stock grant which is not a grant of
Performance-Based Restricted Stock shall be effective (a) as of the date set by
the Committee when the grant is made or, if the grant is made subject to one, or
more than one, condition, (b) as of the date the Committee determines that such
conditions have been timely satisfied.



--------------------------------------------------------------------------------

(ii) Grant Conditions. The Committee acting in its sole and absolute discretion
may make the grant of Restricted Stock which is not Performance-Based Restricted
Stock to a Grantee subject to the satisfaction of one, or more than one,
objective employment, performance or other grant condition which the Committee
deems appropriate under the circumstances for Employees or Consultants generally
or for a Grantee in particular, and the related Restricted Stock Agreement shall
set forth each such condition and the deadline for satisfying each such grant
condition.

(iii) Forfeiture Conditions. The Committee may make each grant of Restricted
Stock which is not a grant of Performance-Based Restricted Stock (if, when and
to the extent that the grant becomes effective) subject to one, or more than
one, objective employment, performance or other forfeiture condition which the
Committee acting in its sole and absolute discretion deems appropriate under the
circumstances for Employees or Consultants generally or for a Grantee in
particular, and the related Restricted Stock Agreement shall set forth each such
condition and the deadline for satisfying each such forfeiture condition. A
Grantee’s nonforfeitable interest in the Shares related to a grant of Restricted
Stock which is not a grant of Performance-Based Restricted Stock shall depend on
the extent to which each such condition is timely satisfied. A Stock certificate
shall be issued (subject to the conditions, if any, described in this
Section 8(c)) to, or for the benefit of, the Grantee with respect to the number
of shares for which a grant has become effective as soon as practicable after
the date the grant becomes effective.

(d) Dividends and Voting Rights. Each Restricted Stock Agreement shall state
whether the Grantee shall have a right to receive any cash dividends which are
paid with respect to his or her Restricted Stock after the date his or her
Restricted Stock grant has become effective and before the first day that the
Grantee’s interest in such stock is forfeited completely or becomes completely
nonforfeitable. If a Restricted Stock Agreement provides that a Grantee has no
right to receive a cash dividend when paid, such agreement shall set forth the
conditions, if any, under which the Grantee will be eligible to receive one, or
more than one, payment in the future to compensate the Grantee for the fact that
he or she had no right to receive any cash dividends on his or her Restricted
Stock when such dividends were paid. If a Restricted Stock Agreement calls for
any such payments to be made, the Firm shall make such payments from the Firm’s
general assets, and the Grantee shall be no more than a general and unsecured
creditor of the Firm with respect to such payments. If a stock dividend is
declared on such a Share after the grant is effective but before the Grantee’s
interest in such Stock has been forfeited or has become nonforfeitable, such
stock dividend shall be treated as part of the grant of the related Restricted
Stock, and a Grantee’s interest in such stock dividend shall be forfeited or
shall become nonforfeitable at the same time as the Share with respect to which
the stock dividend was paid is forfeited or becomes nonforfeitable. If a
dividend is paid other than in cash or stock, the disposition of such dividend
shall be made in accordance with such rules as the Committee shall adopt with
respect to each such dividend. A Grantee shall have the right to vote the Shares
related to his or her Restricted Stock grant after the grant is effective with
respect to such Shares but before his or her interest in such Shares has been
forfeited or has become nonforfeitable.

(e) Satisfaction of Forfeiture Conditions. A Share shall cease to be Restricted
Stock at such time as a Grantee’s interest in such Share becomes nonforfeitable
under the Plan, and the certificate representing such share shall be reissued as
soon as practicable thereafter without any further restrictions related to
Section 8(b) or Section 8(c) and shall be transferred to the Grantee.

9. Performance Units and Performance Shares.

(a) Grant of Performance Units and Performance Shares. Subject to the terms of
the Plan, the Committee may grant Performance Units or Performance Shares to any
Employee or Consultant in such amounts and upon such terms as the Committee
shall determine.

(b) Value/Performance Goals. Each Performance Unit shall have an initial value
that is established by the Committee on the Date of Grant. Each Performance
Share shall have an initial



--------------------------------------------------------------------------------

value equal to the Fair Market Value of a Share on the Date of Grant. The
Committee shall set performance goals that, depending upon the extent to which
they are met, will determine the number or value of Performance Units or
Performance Shares that will be paid to the Grantee.

(c) Payment of Performance Units and Performance Shares.

(i) Subject to the terms of the Plan, after the applicable Performance Period
has ended, the holder of Performance Units or Performance Shares shall be
entitled to receive a payment based on the number and value of Performance Units
or Performance Shares earned by the Grantee over the Performance Period,
determined as a function of the extent to which the corresponding performance
goals have been achieved.

(ii) If a Grantee is promoted, demoted or transferred to a different business
unit of the Firm during a Performance Period, then, to the extent the Committee
determines appropriate, the Committee may adjust, change or eliminate the
performance goals or the applicable Performance Period as it deems appropriate
in order to make them appropriate and comparable to the initial performance
goals or Performance Period.

(d) Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units or Performance Shares shall be made in a
lump sum following the close of the applicable Performance Period. The Committee
may pay earned Performance Units or Performance Shares in cash or in Shares (or
in a combination thereof) that have an aggregate Fair Market Value equal to the
value of the earned Performance Units or Performance Shares at the close of the
applicable Performance Period. Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The form of payout of such
Awards shall be set forth in the Award Agreement pertaining to the grant of the
Award.

10. Tax Withholding. The Firm shall deduct from all cash distributions under the
Plan any taxes required to be withheld by federal, state, local or foreign
government. Whenever the Firm proposes or is required to issue or transfer
Shares under the Plan, the Firm shall have the right to require the recipient to
remit to the Firm an amount sufficient to satisfy any federal, state, local and
foreign withholding tax requirements prior to the delivery of any certificate or
certificates for such shares. A Grantee may pay the withholding tax in cash, or,
if the applicable Award Agreement provides, a Grantee may elect to have the
number of Shares he is to receive reduced by the smallest number of whole Shares
that, when multiplied by the Fair Market Value of the Shares determined as of
the Tax Date (defined below), is sufficient to satisfy federal, state, local and
foreign, if any, withholding taxes arising from exercise or payment of a grant
under the Plan (a “Withholding Election”). A Grantee may make a Withholding
Election only if the Withholding Election is made on or prior to the date on
which the amount of tax required to be withheld is determined (the “Tax Date”)
by executing and delivering to the Firm a properly completed notice of
Withholding Election as prescribed by the Committee. The Committee may in its
sole and absolute discretion disapprove and give no effect to the Withholding
Election.

11. Adjustments Upon Changes in Capitalization or Change of Control.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Firm, the number of Covered Shares, and the number of shares
of Common Stock which have been authorized for issuance under the Plan but as to
which no Awards have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Award, as well as the price per share of
Covered Stock, shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Firm; provided,
however, that conversion of any convertible securities of the Firm shall not be
deemed to have been “effected without receipt of consideration.” Such adjustment
shall be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Firm of shares of stock of any class, or securities convertible into shares of
stock of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of shares of Covered Stock.



--------------------------------------------------------------------------------

(b) Change in Control. In the event of a Change in Control, then the following
provisions shall apply:

(i) Vesting. The Board may, in the exercise of its sole and absolute discretion,
accelerate the vesting and nonforfeitability of any Award that is outstanding on
the date such Change in Control is determined to have occurred and that is not
yet fully vested and nonforfeitable on such date.

(ii) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Firm, to the extent that an Award is outstanding, it will
terminate immediately prior to the consummation of such proposed action. The
Board may, in the exercise of its sole and absolute discretion in such
instances, declare that any Option or SAR shall terminate as of a date fixed by
the Board and give each Grantee the right to exercise his or her Option or SAR
as to all or any part of the Covered Stock, including Shares as to which the
Option or SAR would not otherwise be exercisable.

(iii) Merger or Asset Sale. Except as otherwise determined by the Board, in its
sole and absolute discretion, prior to the occurrence of a merger of the Firm
with or into another corporation, or the sale of substantially all of the assets
of the Firm, in the event of such a merger or sale each outstanding Option or
SAR shall be assumed or an equivalent option or right shall be substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation or a Parent or
Subsidiary of the successor corporation does not agree to assume the Option or
SAR or to substitute an equivalent option or right, the Board may, in the
exercise of its sole and absolute discretion and in lieu of such assumption or
substitution, provide for the Grantee to have the right to exercise the Option
or SAR as to all or a portion of the Covered Stock, including Shares as to which
it would not otherwise be exercisable. If the Board makes an Option or SAR
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Committee shall notify the Grantee that the Option or SAR
shall be fully exercisable for a period of 30 days from the date of such notice,
and the Option or SAR will terminate upon the expiration of such period. For the
purposes of this paragraph, the Option or SAR shall be considered assumed if,
following the merger or sale of assets, the option or right confers the right to
purchase, for each Share of Covered Stock subject to the Option or SAR
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Board may, with the consent of the successor corporation and the
participant, provide for the consideration to be received upon the exercise of
the Option or SAR, for each Share subject to the Option or SAR, to be solely
common stock of the successor corporation or its Parent equal in Fair Market
Value to the per Share consideration received by holders of Common Stock in the
merger or sale of assets.

(iv) Except as otherwise determined by the Board, in its sole and absolute
discretion, prior to the occurrence of a Change in Control other than the
dissolution or liquidation of the Firm, a merger of the Firm with or into
another corporation, or the sale of substantially all of the assets of the Firm,
in the event of such a Change in Control, all outstanding Options and SARs, to
the extent they are exercisable and vested, shall be terminated in exchange for
a cash payment equal to the Change in Control Price (reduced by the exercise
price applicable to such Options or SARs). These cash proceeds shall be paid to
the Grantee or, in the event of death of a Grantee prior to payment, to the
estate of the Grantee or to a person who acquired the right to exercise the
Option or SAR by bequest or inheritance.

12. Term of Plan. The Plan shall become effective upon its approval by the
shareholders of the Firm. Such shareholder approval shall be obtained in the
manner and to the degree required under applicable federal and state law. The
Plan shall continue in effect until April 28, 2016, unless terminated earlier
under Section 13 of the Plan.



--------------------------------------------------------------------------------

13. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Shareholder Approval. The Firm shall obtain shareholder approval of any Plan
amendment to the extent necessary and desirable to comply with Rule 16b-3 or
with Section 422 or Section 162(m) of the Code (or any successor rule or
statute) or other Applicable Law. Such shareholder approval, if required, shall
be obtained in such a manner and to such a degree as is required by the
Applicable Law.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Grantee, unless mutually
agreed otherwise between the Grantee and the Committee, which agreement must be
in writing and signed by the Grantee and the Firm.

14. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to an Award unless the
exercise, if applicable, of such Award and the issuance and delivery of such
Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, Applicable Law, and the requirements of
any stock exchange or quotation system upon which the Shares may then be listed
or quoted, and shall be further subject to the approval of counsel for the Firm
with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Firm may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Firm, such a representation is required.

15. Liability of Firm.

(a) Inability to Obtain Authority. The inability of the Firm to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Firm’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Firm of any liability in respect of the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.

(b) Grants Exceeding Allotted Shares. If the Covered Stock covered by an Award
exceeds, as of the date of grant, the number of Shares that may be issued under
the Plan without additional shareholder approval, such Award shall be void with
respect to such excess Covered Stock, unless shareholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 13 of the Plan.

16. Reservation of Shares. The Firm, during the term of the Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

17. Rights of Employees and Consultants. Neither the Plan nor any Award shall
confer upon a Grantee any right with respect to continuing the Grantee’s
employment or consulting relationship with the Firm, nor shall they interfere in
any way with the Grantee’s right or the Firm’s right to terminate such
employment or consulting relationship at any time, with or without cause.

18. Sub-plans for Foreign Subsidiaries. The Board may adopt sub-plans applicable
to particular foreign Subsidiaries. All Awards granted under such sub-plans
shall be treated as grants under the Plan. The rules of such sub-plans may take
precedence over other provisions of the Plan, with the exception of Section 3,
but unless otherwise superseded by the terms of such sub-plan, the provisions of
the Plan shall govern the operation of such sub-plan.

19. Construction. The Plan shall be construed under the laws of the State of
Florida, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.



--------------------------------------------------------------------------------

20. Certain Limitations on Awards to Ensure Compliance with Code Section 409A.
For purposes of this Plan, references to an award term or event (including any
authority or right of the Firm or a Grantee) being “permitted” under Code
Section 409A mean, for a 409A Award (meaning an Award that constitutes a
deferral of compensation under Code Section 409A and regulations thereunder),
that the term or event will not cause the Grantee to be liable for payment of
interest or a tax penalty under Code Section 409A and, for a Non-409A Award
(meaning all Awards other than 409A Awards), that the term or event will not
cause the Award to be treated as subject to Code Section 409A. Other provisions
of the Plan notwithstanding, the terms of any 409A Award and any Non-409A Award,
including any authority of the Firm and rights of the Grantee with respect to
the Award, shall be limited to those terms permitted under Code Section 409A,
and any terms not permitted under Code Section 409A shall be automatically
modified and limited to the extent necessary to conform with Code Section 409A.
For this purpose, other provisions of the Plan notwithstanding, the Firm shall
have no authority to accelerate distributions relating to 409A Awards in excess
of the authority permitted under Code Section 409A, and any distribution subject
to Code Section 409A(a)(2)(A)(i) (separation from service) to a “key employee”
as defined under Code Section 409A(a)(2)(B)(i), shall not occur earlier than the
earliest time permitted under Code Section 409A(a)(2)(B)(i).